NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


VERNON E. PEEPLES,                            )
                                              )
             Appellant,                       )
                                              )
v.                                            )               Case No. 2D14-1009
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 2, 2015.

Appeal from the Circuit Court for Charlotte
County; George C. Richards, Judge.

Kerry E. Mack of The Mack Law Firm,
Englewood, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Vernon Peeples, Jr., appeals his convictions for six drug offenses. All of

the charges were based on law enforcement's discovery of drugs and paraphernalia

after they stopped Mr. Peeples' automobile for failure to maintain a single lane on a

roadway in violation of section 316.089(1), Florida Statutes (2012). The State concedes

that the trial court erred in denying Mr. Peeples' motion to suppress because the stop of
his car was unauthorized—law enforcement did not have a reasonable safety concern

based on Mr. Peeples' one failure to maintain a single lane that did not endanger the

deputies or anyone else. See Crooks v. State, 710 So. 2d 1041, 1043 (Fla. 2d DCA

1998) ("Section 316.089 is similar to section 316.155, Florida Statutes (1995),

governing the use of turn signals, in that a violation does not occur in isolation, but

requires evidence that the driver's conduct created a reasonable safety concern.").

Accordingly, we reverse Mr. Peeples' convictions and sentences and remand with

directions to discharge him.

              Reversed and remanded.


ALTENBERND, KELLY, and CRENSHAW, JJ., Concur.




                                            -2-